Citation Nr: 1510568	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-31 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

(The issues of service connection for a hearing loss disability, a kidney disorder, right and left hand disabilities, right and left hip disabilities, and a low back disability will be the subject of a separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to February 1979.

These matters come before the Board on appeal from a July 2009 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran's claims for psychiatric disabilities have been recharacterized to better reflect the applicable laws and regulations, precedential case law, and the facts.  There are various competing diagnoses for her mental health problems, and the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  They have therefore been grouped to ensure consideration of all; PTSD, though diagnosed, is specifically related to nonservice factors by medical professionals and the Veteran.  

The Veteran requested a hearing before a Veterans Law Judge when perfecting her appeal in December 2012, but withdrew that request in February 2015 correspondence.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As no psychiatric disabilities are noted on examination for entry into active duty, the Veteran is presumed sound.

2.  Currently diagnosed depression and anxiety disorders had their onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Here, no current or past mental health issues were noted on the Veteran's April 1978 examination for entry.  Psychiatrically, she must be considered sound.  38 U.S.C.A. § 1111.  

Service treatment and personnel records show that at some point after completion of basic training, the Veteran descended into a cycle of "depression and despair" and became very disillusioned with the military.  Despite repeated counseling, she elected to accept discharge.

The Veteran states that her depression grew out of an inability to complete Airborne training as she had been promised.  Her sister has submitted a statement indicating that the Veteran was excited at entry, and did well during basic training, according to her letters home.  Her attitude changed, however, after sustaining an unspecified injury that prevented her from pursuing her chosen military duties and caused reassignment as a truck driver.  From that point on, she had been very depressed.  VA and private treatment records corroborate a long-standing history of continuous depression and anxiety since the early 1980's, soon after separation from service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record establishes the onset of depression on active duty, as well as the continuity of such symptoms through the current day.  Medical records amply demonstrate the presence of a current acquired psychiatric disability, variously diagnosed as depression and anxiety disorders.  While the July 2014 VA examiner indicates that the Veteran's depression over the years has been episodic, representing acute bouts of disability rather than a chronic disability subject to periodic exacerbation, the Board finds such an interpretation incompatible with the evidentiary record.  Competent and credible lay testimony, as well as medical evidence showing continuity of diagnoses, establishes the presence of a chronic disability.

The Board stresses that this is not a finding of a nexus between service and current disability based on continuity of symptomatology.  Such only applies to conditions which are subject to presumptive service connection as chronic disabilities.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Instead, the Board finds that the repeated medical diagnoses of depressive and anxiety disorders, regardless of the labels assigned, show a chronicity of disability.  Taken as a whole doctors clearly indicate that there is a chronic condition present in addition to PTSD.

Accordingly, service connection for an acquired psychiatric disorder, other than PTSD is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD is granted.


REMAND

Adjudication of a claim for TDIU is dependent upon consideration of the impact of all service-connected disabilities upon a Veteran's ability to secure and follow gainful employment.  38 C.F.R. § 4.16.  While the Board has above granted service connection for an acquired psychiatric disorder, no disability evaluation or effective dates have yet been assigned.  These are factors which must be addressed in adjudicating TDIU.  For example, regulations establish evaluation thresholds for schedular TDIU eligibility, and provide alternate procedures if those thresholds are not met.  It is also possible that the AOJ may award a schedular 100 percent rating for the psychiatric disability for all or part of the appellate period, rendering the TDIU claim moot for such stages.  

Moreover, in a separate Board decision, the questions of service connection for hearing loss, kidney, right hip, and low back disabilities have been remanded for further development.  These open claims may also impact the analysis of the appeal for TDIU.

Therefore, adjudication of TDIU would be premature.  It is inextricably intertwined with matters that must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Implement the above grant of service connection for an acquired psychiatric disability other than PTSD, to include assigning an initial evaluation and effective date.

2.  Complete the development with regard to a claim of service connection for hearing loss, kidney, right hip, and low back disabilities as directed in the separate Board decision, Docket Number 12-21 442, and readjudicate that claim.

3.  After completion of the above, and if no schedular total disability evaluation is assigned, readjudicate the question of entitlement to TDIU, to include the necessity of referral of the claim to the Director, Compensation and Pension Service, under 38 C.F.R. § 4.16(b) if required.

4.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


